               Case 5:18-cr-00258-EJD Document 409 Filed 06/01/20 Page 1 of 5




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3
   Email: cline@johndclinelaw.com
 4
   KEVIN M. DOWNEY (Admitted Pro Hac Vice)
 5 LANCE A. WADE (Admitted Pro Hac Vice)
   AMY MASON SAHARIA (Admitted Pro Hac Vice)
 6 KATHERINE TREFZ (CA State Bar No. 262770)
   WILLIAMS & CONNOLLY LLP
 7
   725 Twelfth Street, NW
 8 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 9 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

10 Attorneys for Defendant ELIZABETH A. HOLMES

11

12
                                 UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14

15                                     SAN JOSE DIVISION

16
     UNITED STATES OF AMERICA,               )   Case No. CR-18-00258-EJD-SVK
17                                           )
             Plaintiff,                      )   MS. HOLMES’ REPLY IN SUPPORT OF
18                                           )   MOTION TO DISMISS SUPERSEDING
        v.
                                             )   INFORMATION
19                                           )
     ELIZABETH HOLMES and
20   RAMESH “SUNNY” BALWANI,                 )   Date: July 20, 2020
                                             )   Time: 10:00 AM
21           Defendants.                     )   CTRM: 4, 5th Floor
                                             )
22                                           )
                                             )   Hon. Edward J. Davila
23                                           )
24                                           )
                                             )
25                                           )

26

27 MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO DISMISS SUPERSEDING INFORMATION
     CR-18-00258 EJD SVK
28
              Case 5:18-cr-00258-EJD Document 409 Filed 06/01/20 Page 2 of 5




 1          The government concedes in its Opposition to Ms. Holmes’ Motion To Dismiss the Superseding

 2 Information that, “absent a waiver, the Fifth Amendment and Federal Rule of Criminal Procedure 7

 3 require that offenses punishable by imprisonment for more than one year be prosecuted by indictment.”

 4 Opp’n to Defs.’ Mot. To Dismiss (Opp’n), ECF No. 408, at 1. Ms. Holmes does not waive her right to

 5 be prosecuted by indictment and informed the government of that fact on April 10, 2020. See Joint

 6 Status Report, ECF No. 372, at 2, 5 n.2 (Apr. 14, 2020). As a result, the government is constitutionally

 7 barred from prosecuting Ms. Holmes on the Superseding Information filed on May 8. The Superseding

 8 Information must be dismissed for that reason.

 9          Although the government concedes that it cannot constitutionally prosecute Ms. Holmes on this

10 information, it alludes to “further proceedings on the specific charges” in the information. Opp’n at 2.

11 It tellingly does not identify what those future proceedings could possibly be. No proceedings can

12 validly result from this unconstitutional information. Ms. Holmes cannot be arraigned on the

13 information because she does not waive her right to grand-jury indictment. See Fed. R. Crim. P. 10

14 comm. notes on 2002 amendment (“The amendment does not permit waiver of an appearance when the

15 defendant is charged with a felony information. In that instance, the defendant is required by Rule 7(b)

16 to be present in court to waive the indictment.”); see also Fed. R. Crim. P. 7(b) (requiring defendant to

17 waive right to grand-jury indictment in open court). The government cites no authority for the

18 proposition that the Court should schedule a proceeding labeled as an “arraignment” for the purpose of

19 having a defendant decline to waive her constitutional right to indictment in open court, after which

20 there could be no arraignment.

21          The government concedes the unconstitutionality of its conduct, but nevertheless persists in it,

22 apparently to preserve a potential procedural argument that the charges are not brought in contravention

23 of the applicable statute of limitations. The Court should not permit the government’s violation of Ms.

24 Holmes’ constitutional rights. The government is asking the Court to leave in place, and to conduct

25 (unidentified) proceedings on, an information that all agree violates the Constitution. No authority—

26 none—permits the Court to do that.

27
     MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO DISMISS SUPERSEDING INFORMATION
28 CR-18-00258 EJD SVK
                                                         1
              Case 5:18-cr-00258-EJD Document 409 Filed 06/01/20 Page 3 of 5




 1          The parties have been preparing to try this case on the current Superseding Indictment (ECF No.

 2 39) filed in September 2018, which made modest changes to the original Indictment returned in June

 3 2018. If, as the government suggests, it is facing a potential statute-of-limitations bar to a hypothetical

 4 Second Superseding Indictment, that problem results from its two-year delay in bringing charges (which

 5 it decided to do with the trial date a few months away for reasons that it would have to explain).

 6          In any event, there is no statute-of-limitations question presently before the Court. None of the

 7 cases cited by the government in its Opposition stands for the government’s alarming suggestion that a

 8 court may leave in place an unconstitutional information in order to protect the government against a

 9 statute-of-limitations bar. To the contrary, the government’s cases explicitly acknowledge that “the

10 government [cannot hold a defendant] to answer for a felony solely on the basis of [an] information.”

11 E.g., United States v. Burdix-Dana, 149 F.3d 741, 743 (7th Cir. 1998). The government’s cases involve

12 the question whether the government may satisfy the statute of limitations in 18 U.S.C. § 3282 by filing

13 an information within the limitations period even when no waiver occurs within that period. That is an

14 issue on which the federal courts are divided. Compare United States v. Stewart, 425 F. Supp. 2d 727,

15 729 (E.D. Va. 2006) (reluctantly holding that the information was timely instituted even though the

16 waiver occurred after the limitations period had expired); Burdix-Dana, 149 F.3d at 743 (concluding

17 that government’s filing of an information, even absent a waiver, permitted the government to invoke

18 the 6-month grace period in § 3288, even while acknowledging “compelling” policy concerns with that

19 holding), with United States v. Machado, 2005 WL 2886213, at *2-3 (D. Mass. Nov. 3, 2005) (holding

20 that filing of information cannot satisfy statute of limitations absent waiver of indictment because

21 absence of waiver deprives the court of jurisdiction). Neither the Ninth Circuit nor this Court has

22 decided that question.

23          Any statute-of-limitations question is premature and hypothetical at this point in time. If the

24 government convinces a grand jury to return a Second Superseding Indictment, and if Ms. Holmes

25 moves to dismiss any such indictment based on the statute of limitations, the parties can then brief the

26 statute-of-limitations issue—including the legal relevance, if any, of the government’s filing of this

27
     MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO DISMISS SUPERSEDING INFORMATION
28 CR-18-00258 EJD SVK
                                                         2
                Case 5:18-cr-00258-EJD Document 409 Filed 06/01/20 Page 4 of 5




 1 unconstitutional information—based on the content of the actual superseding indictment. The Court

 2 cannot answer a statute-of-limitations question in a vacuum, without a validly filed indictment and full

 3 briefing before it.

 4          The only question before the Court at this time is whether the government can prosecute Ms.

 5 Holmes on the Superseding Information when she does not waive her right to grand-jury indictment.

 6 The government concedes that it cannot. Therefore, the Superseding Information should be immediately

 7 dismissed. 1

 8

 9          DATED: June 1, 2020                         Respectfully submitted,

10

11                                                      /s/ Amy Mason Saharia
                                                        KEVIN DOWNEY
12                                                      LANCE WADE
                                                        AMY MASON SAHARIA
13                                                      KATHERINE TREFZ
                                                        Attorneys for Elizabeth Holmes
14

15

16

17

18

19

20

21

22

23

24

25
            1
            Although Ms. Holmes has noticed this motion to be argued at the next status conference, which
26 is scheduled for July 20, 2020, there is no need for oral argument on this motion in light of the
   government’s concession that it cannot prosecute Ms. Holmes on the Superseding Information. The
27 Court should grant the motion without further argument.
     MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO DISMISS SUPERSEDING INFORMATION
28 CR-18-00258 EJD SVK
                                                        3
              Case 5:18-cr-00258-EJD Document 409 Filed 06/01/20 Page 5 of 5




 1                                       CERTIFICATE OF SERVICE

 2           I hereby certify that on June 1, 2020 a copy of this filing was delivered via ECF on all counsel of

 3 record.

 4

 5
                                                          /s/ Amy Mason Saharia
 6                                                        AMY MASON SAHARIA
                                                          Attorney for Elizabeth Holmes
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO DISMISS SUPERSEDING INFORMATION
28 CR-18-00258 EJD SVK
